Mr. JUSTICE STOUDER, specially concurring: I concur in the result reached by the majority but only because, as pointed out by the majority, the other questions asked of the prospective jurors are not included in the record. The fact that the questions or some of them not asked by the judge might relate to matters included in instructions is in my judgment not a sufficient reason for rejecting the questions. If, for example, some prospective juror might hesitate or equivocate as to his belief on the presumption of innocence, it would do no good to instruct the jury after the presentation of evidence has been concluded. Likewise, although in this case the defendant did testify, it well may be that the decision so to do might not be made until after the prosecution’s case has been presented. As a matter of strategy, an inquiry about a juror’s attitude might be important before the trial commences rather than relying on instruction during the final stages of the trial. In any event, since we are unable to determine whether these matters were in fact covered by other questions, we are not in a position to determine whether error occurred or whether such error was sufficiently prejudicial to require a new trial.